DETAILED ACTION


Terminal Disclaimer
The terminal disclaimer filed on February 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10908771B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claim(s) 3-19 and 21-35 is/are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 8, the prior art teaches a computer system configured to provide augmented reality experiences, the computer system comprising:
one or more processing devices;
a network interface;
non-transitory memory that stores instructions that when executed by the one or more processing devices are configured to cause the computer system to perform operations comprising:
accessing a model of a first physical environment;

associating the mesh definition of the three dimensional mesh with the model of the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment;
enabling content and an action to be associated with a given mesh cell;
enabling a schedule to be associated with the action associated with the given mesh cell;
receiving, in real time, tracking data corresponding to movement of a first user in the first physical environment;
comparing the tracking data of the first user with mesh cell locations;
based at least on the comparison of the tracking data of the first user with mesh cell locations, identifying one or more matching mesh cells;
using addresses associated with the one or more matching mesh cells, identifying associated content, actions, and/or rules;
using the identified associated content, actions, and/or rules associated with the one or more matching mesh cells, causing augmented reality content to be rendered by a device in proximity to the first user, the augmented reality content displayed in association with a view of a physical space.
However in the context of claim 8 as a whole, the prior art does not teach “enabling a plurality of cells to be associated with respective unmanned vehicles.” Therefore, Claim 8 as a whole is allowable.

Regarding Claim 10, the prior art teaches a computer system configured to provide augmented reality experiences, the computer system comprising:
one or more processing devices;
a network interface;
non-transitory memory that stores instructions that when executed by the one or more processing devices are configured to cause the computer system to perform operations comprising:
accessing a model of a first physical environment;
receiving a mesh definition of a three dimensional mesh using the network interface from a first terminal via a user interface, the three dimensional mesh comprising a plurality of mesh cells;
associating the mesh definition of the three dimensional mesh with the model of the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment;
enabling content and an action to be associated with a given mesh cell;
enabling a schedule to be associated with the action associated with the given mesh cell;
receiving, in real time, tracking data corresponding to movement of a first user in the first physical environment;
comparing the tracking data of the first user with mesh cell locations;
based at least on the comparison of the tracking data of the first user with mesh cell locations, identifying one or more matching mesh cells;

using the identified associated content, actions, and/or rules associated with the one or more matching mesh cells, causing augmented reality content to be rendered by a device in proximity to the first user, the augmented reality content displayed in association with a view of a physical space.
However in the context of claim 10 as a whole, the prior art does not teach “enabling cryptocurrency to be associated with at least one mesh cell.” Therefore, Claim 10as a whole is allowable.
Claim 27 and 34 are allowable for the same reason described in Claim 8 and 10.
The corresponding dependent claims are therefore allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611